Citation Nr: 1134277	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left leg disability, including osteomyelitis of the left tibia.

2.  Entitlement to service connection for a right leg disability, including osteomyelitis of the right tibia, and osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 11, 1953 through July 14, 1953.

This matter came before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was remanded by the Board in June 2010 and again in November 2010 in an attempt to obtain a medical opinion that was adequate for rating purposes.  Specifically, the Board directed the RO to obtain a medical opinion assessing whether the Veteran's osteomyelitis of the left tibia and right tibia clearly and unmistakably pre-existed service, and if so, whether his leg disabilities clearly and unmistakably did not undergo a chronic increase in severity during the period of active duty.  However, although the Board finds both the July 2010 and January 2011 VA medical opinions inadequate for rating purposes, as explained below, because the Board will grant the benefits sought on appeal, another remand is not necessary. 

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing held in May 2010.  A transcript of the hearing is of record.



FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably demonstrate that the Veteran's osteomyelitis of the left tibia and right tibia pre-existed military service and was not aggravated thereby.

2.  The Veteran's osteoarthritis of the right knee with knee replacement was likely caused by left leg osteomyelitis.


CONCLUSIONS OF LAW

1.  The Veteran has osteomyelitis of the left tibia that is the result of disease incurred during active duty military service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).

2.  The Veteran has osteomyelitis of the right tibia that is the result of disease incurred during active duty military service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).

3.  The Veteran's osteoarthritis of the right knee and subsequent knee replacement are proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102 (2010); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Osteomyelitis

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence) .  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for osteomyelitis of the left tibia and right tibia.  Here, the records that exist from the Veteran's period of military service do not include a medical examination at the time the Veteran entered active duty service in May 1953.  Therefore, the Board is unable to evaluate whether defects, infirmities, or disorders of the lower extremities were found at the time of the Veteran's entrance into service.  (Although some records from the Veteran's period of service were retrieved from an alternative source, an inquiry to the National Personnel Records Center (NPRC) reflected that the Veteran's service treatment records were fire-related and presumed destroyed in a 1973 fire at the NPRC.)  As such, the Board is left with the threshold question of whether there is clear and unmistakable evidence (i.e., evidence that is undebatable) that the Veteran's leg disabilities (osteomyelitis of the left tibia and right tibia) pre-existed his entrance into active duty service in May 1953.  

After examining the evidence, the Board finds that it is debatable whether the Veteran's chronic hematogenous osteomyelitis of each tibia, which was diagnosed during service at a June 1953 examination, pre-existed his active duty service.  Therefore, the presumption of soundness is not rebutted.  See 38 U.S.C.A. § 1111.  Specifically, the record does not contain any evidence that clearly and unmistakably demonstrates that the Veteran suffered from osteomyelitis of both the left tibia and right tibia prior to his entrance on active duty in May 1953.  The available service treatment records (STRs) contain a June 1953 Request for Discharge, signed by the Veteran, which notified him that he was considered unfit for retention in the military service on account of a physical disability that was considered to have existed prior to May 11, 1953 (the date of his entrance into military service).  The STRs also contain a board proceeding which took place in June of 1953, subsequent to the Veteran's "request for discharge" letter.  This June 1953 document noted that the Veteran currently had chronic, hematogenous osteomyelitis that was painful, not easily remediable, and stated that it prevented him from performing full or modified military duty.  This June 1953 report shows that the Veteran had a chronic inflammation of the bone of both legs and stated that he would be discharged from the military service, as he did not meet the minimum standard requirements for enlistment or induction.  Despite these in-service documents noting that the Veteran's leg disabilities pre-existed service and that he did not meet the minimum standard for enlistment, the Board finds that these in-service documents do not clearly and unmistakably show that the Veteran's osteomyelitis pre-existed service.  The available service records do not point to evidence that supports the conclusion that his leg disabilities pre-existed service; thereby leaving it debatable as to whether the Veteran's osteomyelitis of the left and right tibia pre-existed service.  Likewise, although a January 2011 VA examiner opined that the record clearly and unmistakably showed that the Veteran's osteomyelitis of the left leg pre-existed his entry into active duty service in May 1953, the VA examiner did not provide a rationale to support such a conclusion, which still makes the question of whether the Veteran's leg disabilities pre-existed service debatable.  In fact, the only evidence we have that the Veteran suffered from any type of leg disability prior to service is the Veteran's statement that he underwent several operations on his left leg as a child, (see June 1953 Report of Medical History), and his report that he was diagnosed with inflammatory rheumatism as a child (see May 2010 Board hearing).  In sum, although there is evidence indicating that the Veteran likely had a preexisting left leg disorder, including his own reported medical history of undergoing operations on his left leg as a child, which would be a reasonable explanation for the appearance of osteomyelitis, the Board finds that there is insufficient evidence establishing that osteomyelitis of the left and right tibia clearly and unmistakably existed prior to service.  In fact, there are no medical records dated prior to service showing that the Veteran was treated for or diagnosed with any disability involving the left or right leg.  Further, although the Veteran acknowledged problems with his leg as a child, he also stated that after his childhood operations, he did not experience any additional problems until he entered military service and the rigors of basic training caused his left leg to swell.  See May 2010 Board hearing.

Even if the Board were to find that disability clearly existed before service, the evidence does not clearly and unmistakably establish that the Veteran's preexisting osteomyelitis did not undergo a chronic worsening during his period of service.  Specifically, S.W., D.O. in a December 2010 statement, opined that after the Veteran had surgery on his left leg when he was a child, he was found to be fit for military service, and noted that during his short time in the military, the left leg flared up, forcing a discharge.  Dr. W. noted that according to the Veteran, he never fully recovered after the in-service flare-up.  Dr. W. explained the progression of osteomyelitis in both legs, and noted that three years after discharge, in March 1956, the Veteran was taken to surgery to drain an abscess in the left lower leg, and was diagnosed with old inactive osteomyelitis of the left tibia.  Although a January 2011 VA examiner opined that the Veteran's pre-existing left leg osteomyelitis did not worsen during the Veteran's time spent on active duty, explaining that the Veteran was able to resume his pre-service vocation as a farm laborer, this explanation alone does not clearly and unmistakably show that the Veteran's osteomyelitis did not chronically worsen during his time on active duty.  In fact, as noted by Dr. W., although the Veteran kept working after service, he was forced to favor his left leg.  This suggests that even though the Veteran did resume his pre-service vocation as a farm laborer after discharge, he did so with a left leg that caused him additional problems that did not exist previously.  In sum, the evidence of record, in particular, the diverging opinions of Dr. W. and the January 2011 VA examiner, show that it is somewhat debatable whether the Veteran's disability was aggravated by service. 

Therefore, based on the above analysis, the Board finds that the evidence of record does not clearly and unmistakably establish that the Veteran's osteomyelitis of the left tibia and right tibia existed prior to service and was not aggravated thereby.  Accordingly, the presumption of soundness is not rebutted.  While the application of the presumption of soundness does not lead to what appears to be a reasonable outcome in this case, reasonableness is not the standard to be applied.  Because of the presumption of soundness and its high evidentiary hurdle, the Board's analysis must turn on whether osteomyelitis, which is presumed not have pre-existed military service, was first shown in service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).

In this case, as noted above, the STRs contain a June 1953 Report of Medical Examination which includes an abnormal clinical evaluation for the Veteran's lower extremities, noting that he suffered from chronic, hematogenous osteomyelitis of both tibia.  Further, a June 1953 "request for discharge" letter noted that the Veteran currently had chronic, hematogenous osteomyelitis that was painful, not easily remediable, and stated that it prevented him from performing full or modified military duty.  Both of these in-service reports indicate that the Veteran experienced problems in-service related to his osteomyelitis of his left tibia and right tibia.  Finally, in a December 2010 VA opinion, S.W., D.O. diagnosed the Veteran with post left and right leg osteomyelitis, explaining that the Veteran never fully recovered after his osteomyelitis flare-up in the military.  Dr. W. cited to a March 1956 operation report that showed that the Veteran was taken to surgery to drain an abscess in his left lower leg, and was diagnosed with old inactive osteomyelitis of the left tibia.  In summary, because the Veteran's chronic osteomyelitis was diagnosed during military service and this disability likely has persisted actively and inactively, up until the present time, the Board finds that the competent medical evidence shows that the Veteran's osteomyelitis of each tibia was incurred in service.  Accordingly, the Board concludes that entitlement to service connection for osteomyelitis of the left tibia and right tibia is warranted.

B. Right Knee Osteoarthritis

Regarding service connection on a secondary basis, the Board notes that a disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Further, additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.   

In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the 2006 change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim of secondary service connection for sleep apnea was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

The Veteran has stated his belief that his degenerative joint disease of the right knee was the result of favoring his left leg.  See May 2010 Board hearing.  Further, in a December 2010 opinion, Dr. W. opined that due to the Veteran's currently service-connected osteomyelitis of the left tibia, he had to favor his leg for the bulk of his working life.  Dr. W. explained that favoring of the leg over a period of years caused premature wearing of his right knee, requiring replacement.  Dr. W. noted that it was standard knowledge among trained physicians that favoring one leg frequently exacerbates and accelerates damage to the other.  He noted that the right knee was replaced thirteen years ago, and stated that the knee replacement was directly related to forcing more weight on the right leg to favor the left leg.  Dr. W. reviewed the pertinent medical records before making his assessment.  Despite the Board's direction to the Agency of Original Jurisdiction (AOJ) to obtain a well-reasoned opinion from a VA examiner as to whether osteoarthritis of the right knee was caused by or the result of left leg osteoarthritis (see November 2010 Board remand), no such opinion was obtained.  (A conclusion was provided by the VA examiner, but was not supported by any explanation.)  As such, Dr. W.'s opinion that the Veteran's right knee osteoarthritis and subsequent right knee replacement were secondary to his service-connected osteomyelitis of the left tibia, is more persuasive.  Therefore, the Board finds that service connection for right knee osteoarthritis and subsequent right knee replacement secondary to service-connected osteomyelitis is warranted.


ORDER

Service connection for osteomyelitis of the left tibia is granted.

Service connection for osteomyelitis of the right tibia is granted.

Service connection for right knee osteoarthritis and subsequent right knee replacement is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


